                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EMILY FISHMAN, et al.,                             Case No. 17-cv-05351-WHA (TSH)
                                   8                    Plaintiffs,
                                                                                            DISCOVERY ORDER
                                   9             v.
                                                                                            Re: Dkt. Nos. 317, 318, 320, 321, 322
                                  10     TIGER NATURAL GAS, INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On December 17, 2018 the parties filed five discovery letter briefs, ECF Nos. 317, 318,
                                  14   320, 321, 322. The Court heard oral argument concerning the letter briefs on December 20, 2018.
                                  15   This order follows. At the hearing this morning the parties advised that they will be filing several
                                  16   letter briefs tomorrow. Those letter briefs and supporting exhibits shall be filed no later than 5:00
                                  17   p.m. The Court sets a hearing for December 28, 2018 at 9:00 a.m. for those letter briefs.
                                  18   A.     ECF No. 317 (Tiger’s Requests for Plaintiffs’ Communications with PG&E)
                                  19          Defendant Tiger Natural Gas, Inc. (“Tiger”) seeks an order compelling Plaintiffs Emily
                                  20   Fishman and Susan Faria (“Plaintiffs”) to produce communications between Plaintiffs’ counsel
                                  21   and Pacific Gas and Electric Company (“PG&E”). Tiger suggests that Plaintiffs encouraged
                                  22   PG&E not to attend the third party deposition Tiger noticed. Tiger also says it wants Plaintiffs’
                                  23   communications with PG&E to better understand the Declaration of Kellie Reem that Plaintiffs
                                  24   ultimately accepted in place of their own deposition subpoena to PG&E. Plaintiffs respond that
                                  25   any such communications are work product, and they deny the accusation that they impeded
                                  26   Tiger’s attempt to take discovery of PG&E.
                                  27          As an initial matter, it is unclear that these communications are responsive to Tiger’s
                                  28   Requests for Production (“RFPs”). As to Plaintiff Faria, Tiger points to RFPs 8-10. These
                                   1   communications are not responsive to RFP 9, which seeks documents concerning Faria’s PG&E

                                   2   account. The thrust of RFPs 8 and 10 is Faria’s own communications with PG&E about the merits

                                   3   of the case. If the word “your” is defined in these RFPs to include communications by Faria’s

                                   4   attorneys, and if the relevant time period for the RFPs includes December 2018 – and neither

                                   5   proposition can be confirmed from the exhibits submitted – the Court supposes that the

                                   6   communications Tiger now seeks would arguably fall within the very outer bounds of what RFPs

                                   7   8 and 10 seek. Still, the way these RFPs are drafted, it would not have occurred to the Court that

                                   8   they were seeking communications between Plaintiffs’ counsel and PG&E concerning third party

                                   9   discovery nine months after the RFPs were served. As to Plaintiff Fishman, Tiger points to RFP

                                  10   4, which is confusing because that RFP has nothing to do with PG&E, and the other RFPs to

                                  11   Fishman that Tiger submits in support of the letter brief also do not refer to communications with

                                  12   PG&E.
Northern District of California
 United States District Court




                                  13           Assuming for the sake of argument that these communications are just barely responsive to

                                  14   a discovery request, they fall squarely in the realm of satellite litigation and discovery about

                                  15   discovery. The Court can address PG&E’s refusal to attend the deposition in connection with

                                  16   Tiger’s motion to compel directed to PG&E, ECF No. 319. This is not a case like Wilson v.

                                  17   Conair Corp., 1:14-cv-894 WBS, 2015 WL 5326206, *4 (E.D. Cal. Sept. 11, 2015), where

                                  18   communications about the time period covered by a subpoena are necessary to understand the

                                  19   scope of what was produced. It is clear what was produced (the Reem declaration). Tiger is on

                                  20   better footing in arguing that it should be able cross-examine PG&E about the declaration, but that

                                  21   is the issue to be addressed in ECF No. 319.

                                  22           Tiger’s motion to compel Plaintiffs’ communications with PG&E is DENIED.

                                  23   B.      ECF No. 318 (Tiger’s Interrogatories Nos. 3, 5, 8 and 13)
                                  24           Tiger moves to compel revised responses to its interrogatories (“rogs”) 3, 5, 8 and 13. The

                                  25   parties’ dispute is narrow. Each of these rogs is a multi-prong contention rog. Plaintiffs do not

                                  26   appear to dispute the multi-prong nature of the rogs. And Tiger appears not to dispute the

                                  27   substantive adequacy of Plaintiffs’ responses. Rather, Tiger’s complaint is that “[i]nstead of

                                  28   reciting the interrogatories verbatim, Plaintiffs inserted edits and then separately answered each . .
                                                                                          2
                                   1   .” In other words, Plaintiffs broke up rog 3 into rogs 3(a) and 3(b), broke up rog 5 into rogs 5(a),

                                   2   5(b), and 5(c), and so on, and then answered each part separately.

                                   3          This is a technical violation of Local Rule 33-1, which states that “[a]nswers and

                                   4   objections to interrogatories must set forth each question in full before each answer or objection.”

                                   5   Plaintiffs seem to concede this and request “until early January to amend their responses.”

                                   6          Tiger’s motion to compel is GRANTED, and Plaintiffs are ORDERED to amend their

                                   7   responses to rogs 3, 5, 8 and 13 to comply with Local Rule 33-1 by January 4, 2019.

                                   8   C.     ECF No. 320 (Plaintiffs’ Request to Re-Depose Rachel Harvick Strealy)
                                   9          Plaintiffs seek to re-depose Tiger’s marketing coordinator, Rachel Harvick Strealy. They

                                  10   say that Tiger produced recordings for five Sales Calls after Strealy’s September 11, 2018

                                  11   deposition. They also say that Tiger produced the Master Sheet that contains voluminous

                                  12   information about Tiger’s customers on December 14, well after Strealy’s deposition, and that she
Northern District of California
 United States District Court




                                  13   was the person who assembled the Master Sheet.

                                  14          As to the Sales Calls, Tiger does not dispute that they produced them after Strealy’s

                                  15   deposition. Tiger also does not dispute that Strealy used the calls in her daily job. For example, if

                                  16   complaints came in, she would listen to the Sales Call recording before responding to the

                                  17   customer. Plaintiffs contend that Strealy’s involvement was more extensive and that she would

                                  18   take further action internally at Tiger if she heard improper statements made in the calls. Tiger

                                  19   disputes that, and the record before the Court is unclear. Still, Strealy apparently did use the Sales

                                  20   Calls in her job, deposing her about the recordings is relevant and proportional, and it was

                                  21   impossible for Plaintiffs to do that because the Sales Calls had not been produced by the time of

                                  22   her deposition.

                                  23          As to the Master Sheet, Tiger stated at oral argument that it had previously uploaded to its

                                  24   file share a redacted version of the sheet, but it no longer had a record of whether Plaintiffs

                                  25   downloaded it, so Tiger could not state definitively that it had produced even a redacted version of

                                  26   the Master Sheet prior to Strealy’s deposition. Plaintiffs definitively state they never received it.

                                  27   Both sides agree that Strealy assembled the Master Sheet. Since both sides agree the unredacted

                                  28   Master Sheet was produced on December 14, after the deposition, and the Court is unable to
                                                                                          3
                                   1   conclude that any version of it had been received by Plaintiffs before then, it appears appropriate

                                   2   to order Strealy to be made available for another deposition.

                                   3          Accordingly, the Court ORDERS Tiger to make Strealy available for another deposition

                                   4   no later than January 18, 2019. Pursuant to paragraph 27 of Judge Alsup’s Supplemental Standing

                                   5   Order, the Court ORDERS Tiger to bear all expense of this deposition.

                                   6   D.     ECF No. 321 (Plaintiffs’ Requests for Tiger’s Billing Data and Financial Information)
                                   7          Plaintiffs move to compel several items with respect to Tiger’s billing data and financial

                                   8   information.

                                   9          1.      Billing Details
                                  10          RFP 4 seeks documents sufficient to show certain information for each of Tiger’s

                                  11   California customers since August 18, 2013 for the program at issue: start date; end date; rate cap

                                  12   for the customer; and, for each billing cycle, the total therms of natural gas the customer
Northern District of California
 United States District Court




                                  13   consumed, Tiger’s gas procurement price per therm, the Natural Gas Intelligence Bidweek Survey

                                  14   Index, and the “daily nickel” charge. Plaintiffs argue these items are relevant to damages.

                                  15   Plaintiffs also state that Tiger has produced a document TNG_0000868 that lists its customers and

                                  16   their service dates and rates codes. Plaintiffs state that Tiger’s Rule 30(b)(6) deponent Johnathan

                                  17   Burris testified that a “key” or a “legend” exists that explains the rate codes, but Tiger has not

                                  18   produced it. Plaintiffs request an order compelling Tiger to produce documents responsive to RFP

                                  19   4, to produce the key or ledger that explains the rate codes, and to authorize another 30(b)(6)

                                  20   deposition, at Tiger’s expense, on the topic of billing date.

                                  21          Tiger’s response is confusing. It does not dispute the relevance or proportionality of the

                                  22   requested information. Tiger argues that it “does not have all the information Plaintiffs are

                                  23   seeking in a single report or document.” (emphasis added). That is immaterial. The requested

                                  24   information is relevant, and if it is contained in multiple documents, Tiger must produce them.

                                  25          As to the key or legend, Tiger vaguely asserts that a Rule 30(b)(6) witness provided some

                                  26   testimony regarding rate codes, and Tiger says it offered to produce a redacted version of it to

                                  27   Plaintiffs. However, offering to produce a document is different from producing it. (At oral

                                  28   argument, Plaintiffs stated that it is acceptable to them for Tiger to redact non-cap rates from the
                                                                                          4
                                   1   document.)

                                   2          As to customer-specific consumption data, Tiger argues that “the volumetric usage for

                                   3   each putative class member would be voluminous” and states that Plaintiffs “would receive it

                                   4   upon certification of the UCL class – an event which has not occurred.” In this argument Tiger is

                                   5   admitting that it has the consumption information Plaintiffs seek and, despite the volume, can

                                   6   produce it. Tiger is simply refusing to do so by the Court-ordered close of fact discovery. This is

                                   7   unacceptable. (At oral argument the parties agreed that Tiger could redact out information

                                   8   concerning customers that are not members of any class or putative class at issue in the case.)

                                   9          Tiger does not respond at all to Plaintiffs’ request for another Rule 30(b)(6) deposition on

                                  10   billing data, effectively conceding the issue.

                                  11          Accordingly, the Court ORDERS Tiger to produce documents responsive to RFP 4, as

                                  12   well as the key or ledger that Burris referred to, no later than January 4, 2019. The Court
Northern District of California
 United States District Court




                                  13   ORDERS Tiger to provide a Rule 30(b)(6) deponent concerning the documents responsive to RFP

                                  14   4 and the key or ledger about the rate codes, for deposition no later than January 18, 2019. The

                                  15   Court ORDERS Tiger to bear all expense of this deposition.

                                  16          2.      Finances
                                  17          Plaintiffs’ RFP 1 seeks Tiger’s gross revenues, costs and profits for each year since 2010,

                                  18   including 2018 to date. Plaintiffs state that Tiger’s profits are relevant because Plaintiffs seek

                                  19   punitive damages under the CLRA. Tiger produced financial statements for 2016-17 but marked

                                  20   them “for settlement purposes only,” preventing them from being used in depositions. Plaintiffs

                                  21   seek a Court order compelling Tiger to provide all the data sought by RFP 1 and a Rule 30(b)(6)

                                  22   deposition on Tiger’s finances, at Tiger’s expenses.

                                  23          With one exception, Tiger has no real response. Tiger acknowledges that it did produce

                                  24   the 2016-17 financial statements for settlement purposes only, but Plaintiffs obviously need to be

                                  25   able to use the financial statements as substantive evidence. Tiger vaguely asserts that “under the

                                  26   circumstances,” the protective order in this action is inadequate to protect its confidentiality

                                  27   interests, but Tiger does not even articulate what those circumstances are. On the other hand,

                                  28   Tiger is correct that Plaintiffs’ request for financial information going back eight years is
                                                                                          5
                                   1   excessive. “‘Discovery of Defendants’ net worth and financial condition should be limited to

                                   2   information about [his] current assets and liabilities, given that past earnings and net worth cannot

                                   3   reasonably lead to relevant information on the issue of punitive damages.’” LLB Sheet 1, LLC v.

                                   4   Loskutoff, No. 16-cv-2349 BLF HRL, 2016 WL 7451632, *3 (N.D. Cal. Dec. 28, 2016) (quoting

                                   5   Vieste, LLC v. Hill Redwood Dev., No. 9-cv-4024 JSW DMR, 2011 WL 855831, *3 (N.D. Cal.

                                   6   Mar. 9, 2011)).

                                   7          After balancing the factors considered in LLB Sheet and Vieste, the Court ORDERS Tiger

                                   8   to produce the documents sought by RFP 1 for 2016-18 no later than January 4, 2019, and to make

                                   9   available a Rule 30(b)(6) deponent for deposition on Tiger’s financial condition no later than

                                  10   January 18, 2019. The Court ORDERS Tiger to bear all expense of this deposition.

                                  11   E.     ECF No. 322 (Plaintiffs Request to Re-Depose Tiger on Rule 30(b)(6) Topics 2, 3, 4, 6,
                                              7, 8, 9, 10)
                                  12
Northern District of California




                                              Plaintiffs seek an order compelling Tiger to provide Rule 30(b)(6) deponents for topics 2,
 United States District Court




                                  13
                                       3, 4, 6, 7, 8, 9 and 10 in their amended notice. For these topics, Tiger either produced documents
                                  14
                                       pertaining to those topics on December 14, 2018, which was the last day of fact discovery, or still
                                  15
                                       has not produced them and this order requires it to do so. This includes topic 8 (2,000 pages of
                                  16
                                       documents produced on December 14), topic 6 (this order requires Tiger to produce the key or
                                  17
                                       legend describing the rates codes), topic 9 (this order requires Tiger to produce its financial
                                  18
                                       statements), and topics 2, 3, 4, 7 and 10 (Tiger produced the Master Sheet on December 14).
                                  19
                                              Tiger argues this is all Plaintiffs’ fault because “Plaintiffs insisted on deposing Tiger’s
                                  20
                                       30(b)(6) witnesses before Tiger had an opportunity to produce all responsive documents by the
                                  21
                                       December 14 deadline to Plaintiffs’ then-pending discovery requests despite Tiger’s repeated
                                  22
                                       offers to delay the deposition.” (emphasis omitted). However, that argument does not make any
                                  23
                                       sense. December 14 was the last day of fact discovery, so Plaintiffs could not have scheduled the
                                  24
                                       deposition for after then (absent Court approval).
                                  25
                                              Next, Tiger argues that “Plaintiffs’ 30(b)(6) deposition notices were ‘moving targets,’ with
                                  26
                                       Plaintiffs repeatedly re-characterizing the proposed topics without substantively responding to
                                  27
                                       Tiger’s objections.” Tiger cites its own meet and confer letters as evidence of this, but those
                                  28
                                                                                         6
                                   1   letters do not demonstrate that the deposition notices were moving targets.

                                   2          Tiger repeats its objections to topics 2, 3, 4, 6, 7, 9 and 10, but the Court overrules them

                                   3   because the topics are relevant and proportional to the needs of the case.

                                   4          Finally, the parties disagree about whether Tiger’s prior deponent on these topics,

                                   5   Johnathan Burris, was adequately prepared. This argument is difficult to evaluate because

                                   6   Plaintiffs do not cite to the Court any particular testimony he gave that they contend was

                                   7   inadequate. For its part, Tiger provides the entire 565-page rough deposition transcript to the

                                   8   Court with highlights identifying what testimony was on which topic, but this also does not focus

                                   9   the dispute. In any event, the late document productions are sufficient to warrant another

                                  10   deposition on these topics.

                                  11          The Court ORDERS Tiger to produce one or more witnesses to testify on topics 2, 3, 4, 6,

                                  12   7, 8, 9 and 10 no later than January 18, 2019. The Court ORDERS Tiger to bear all expense of
Northern District of California
 United States District Court




                                  13   this deposition(s).

                                  14

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: December 20, 2018

                                  18
                                  19
                                                                                                    THOMAS S. HIXSON
                                  20                                                                United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
